October    I,   1975



The Honorable    George   N. Rodriguez,         Jr.       Opinion   No.   H-   703
County Attorney
El Paso County                                            Re: Liability   of a hospital   district
Room 201, City-County      Building                       for the costs of medical     care of
El Paso,   Texas    79901                                 indigent prisoners.

Dear   Mr.   Rodriguez:

             You have requested     our opinion    concerning      the circumstances       under
which a hospital    distr’ict would be liable for the costs of medical          care of indigent
prisoners.     You note that “the issue is not whether         prisoners     shall receive   medi-
cal-hospital   care, ” for the Federal    Constitution      requires    prisoners    to be given
necessary     medical   care.   Neuman v. Alabama,          503 F.2d 1320 (5th Cir.        1974),
cert.  den. 43 U.S. L. W. 31i84 (4-29-’ 75): Fitzke       v. Shappell,      468 F.2d 1072 (6th
Cir. 1972); Tolbert       v. Evman,   434 F. -id 625 (9th Cir.. 1970); United States ex
rel. Ingram v. Montgomery         County Prisoner     Board.     369 F. Suuo. 873 (K . D . P a.
1974t). Your Question is which pal-itical       subdivision,     if any, is-liable    fir the costs
of such medical     care.

               The El Paso County Hospital     District was created   under article   4494%
V. T. C. S. , pursuant to authority     granted in article  9, section 4 of the Texas
Constitution.      Both article 9, section 4 and article   9, section 9 provide    that hospi-
tal districts:

                      shall assume full       res onsibility  for providing   medical
                      and hospital care       [to P needy inhabitants   [of the district]

             “Inhabitant”   has been    held to signify    a person    who occupies:

                      something   more or less permanent,     an abode amino
                      manendi,   a place where a person lives or has his
                      home,   to which, when absent,  he intends to return,
                      and from which he has no present     purpose to depart.
                      Struble v. Struble,  177 S.W.2d 279, at 283 (Tex.
                      Civ. App. -- Amarillo   1943, no writ).

             We have discovered       no Texas case offering      a definition   of “needy;”
howevenit     is generally    accepted   to mean “indigent,    necessitous,      very poor. ”
Black’s   Law Dictionary,      4th Ed. ; Ballentine’s    Law Dictionary,       3rd Ed. ; Moore v.
State Social Security      Commission,      122 S.W.2d 391 (Mo..App.       1938); see also
Nichols   v. State Social Security      Commission     of Missouri,     164 S.W. 2do.
1942)    Moses v. Olson,      255 N.W. 617 (Minn.     1934); Juneau County v. Wood County,
85 N.‘v.    387 (Wis. 1901).     We believe    the word “needy” as contained         in article 9,
sections ‘4 and 9, should be given its normal meaning,           indigent.     In our view a
                                        p. 3041
The Honorable      George    N.   Rodriguez,     Jr.    - Page     2 (H-703)




translation   of indigency     into precise    income     levels    involves   factual   matters.

            Under article      9, sections  4 and 9, we believe         that in the first instance
a hospital  district    should reasonably    determine      this figure.     Where a reasonable
standard of indigency       is in use by a hospital    district,    that same standard would
be applicable   to article    9, sections  4 and 9. Otherwise          the district  would be
classifying   similarly    situated persons    differently,      and in the absence of a rational
basis would be in violation       of the equal protection      clause of the 14th amendment.

            Thus, the hospital       district    is constitutionally      responsible     for the care
of indigent prisoners      who are residents         of the district.     See Attorney      General
Opinion    M-870 (1971); Ritch v. Tarrant            County Hospital      District,    4i6 S. W. 2d
950 (Tex. Civ. APP.      --Fort     Worth 1972). affirmed           480 S.W.2d 622 (Tex. SUP.
i974); Arseneau     v. Tarrant     County H&?p&l          District,    408 S.W.2d 802 (Tex. civ.
App. --h’ort   Worth 1966, writ ref’d n. r. e. ). Where the prisoner                  is an indigent    res-
ident   of another hospital     district,     in our opinion the district       of which he is a res-
ident   is constitutionally     responsible       for his    care and is liable therefor.        Attorney
General Opinion M-870 (1971).             If the prisoner       is a resident    of a county not
within a hospital   district,    that county is liable        for his care in the circumstances
set out in section 5 of article      449411, which        provides    in part:

                           The Board of Managers,        with the approval       of the
                      Commissioners     Court shall be authorized          to contract
                      with any county for care and treatment             of such county’s
                      sick, diseased   and injured persons.         . . .
                           If care or treatment    is given to a resident        of a
                      county outside the Hospital      District    which has not con-
                      tracted with the Board of Managers           for such services,
                      and said non-resident    is wholly      without financial     means
                      except such as are derived        from charity,       that County
                      shall, upon presentation       of a certified     statement     that
                      care or treatment    was necessary        for the preservation        of
                      human life and was actually        performed,      be obligated     to re-
                      imburse    the Hospital  District     in an amount not to exceed
                      the actual cost of the service       rendered.

            Where the treatment      of a, prisoner  does not fall within this provision,
and no hospital    district is responsible   for his care, we believe    the county of in-
carceration   is liable for such care under articles      1037 and 1040, T. C. C. P.
Article   1037 provides:

                           Each county shall be liable for all expense incurred       on
                      account of the safe keeping of prisoners       confined in jail or
                      kept under   guard,  except prisoners    brought from another
                      county for safe keeping,     or on habeas corpus or change of
                      venue; in which cases,     the county from which the prisoner
                      is brought  shall be liable    for the expense of his safe keep-
                      ing.

                                         p. 3042
The Honorable         George          N.   Rodriguez,       Jr.-Page     3 (H-703)




Article   1040 provides               in part:

                              For the safe keeping,      support and maintenance   of
                         prisoners   confined   in jail or under guard, the sheriff
                         shall be allowed    the following   charges:

                         .    .   .

                             For necessary   medical  bill and reasonable     extra
                         compensation   for attention to a prisoner   during sick-
                         ness,  such an amount as the commissioners        court of
                         the county where the prisoner    is confined may deter-
                         mine to be just and proper.

               In Attorney         General        Opinion    M-870     (1971)   it   was   noted    that article
9, section      9 provides        that:

                         after1 a hospital   district’s]    creation   no other munici-
                         pality or political    subdivision     shall have the power to
                         levy taxes.   . . for hospital     purposes    or for providing
                         medical   care within the boundaries         of the district.   . .                     ?

Article   9.   section       4 provides          in part:

                         counties and cities [within  a hospital district]                         shall   not
                         levy any other tax for hospital  purposes.     . .                    .

               Thus    it was stated             in M-870   that:

                         the provisions    of Articles   1037 and 1040.. . . . . must
                         yield   to the express    broad language  of Section 9
                         of article   9 . . . .

            M-870 dealt with a prisoner          who, was an inhabitant        of a hospital   dis-
trict which was therefore      constitutionally       responsible     for his care.     So limited
we believe   the resolution   of that opinion to be correct.            w    see Attorney     General
Opinion H-454 (1974).       However,     we do not believe        that article    9, sections   4 and 9
were intended to require      a hospital    district    to be responsible      for the care of prison-
ers who are not needy inhabitants          of the district.       This would be beyond the con-
stitutional  responsibility   of the district.       In Attorney    General     Letter  Advisory    No.
97 (1975).we    dealt with a similar     restriction      on the use of state funds and stated:

                         we believe     sections   4 and 9 were not intended to prevent
                         exchanges     of consideration    between   state agencies   and
                         hospital   districts    where a district  contracts  to provide




                                                 p. 3043
The Honorable      George    N.   Rodriques,     Jr.   - Page    4 (H-703)



                      services  to the State which        it is otherwise      under   no
                      duty to provide.

In our view this statement          is also applicable      to a situation where a hospital
district    provides     services   to a county which it is under no constitutional              ob-
ligation    to provide.       The restrictions     on a county’s taxing power contained             in
 sections    4 and 9 should in our opinion be construed              as complementary        to the pro-
visions     establishing     the constitutional     responsibilities    of hospital   districts,     and
 should not be interpreted         as denying the county the authority            to satisfy    its ob-
ligations     to prisoners     under articles     1037 and 1040 as well as under the Federal             Con-
 stitution.     However,      we believe    the county of incarceration       is liable only when no
other political       subdivision   is statutorily     or constitutionally     responsible      for the
prisoner’s      care.

                                       SUMMARY

                           A hospital  district  is liable for the medical     care of
                      its needy inhabitants,     that is, its indigent residents.
                      The district    must either provide    such care to prisoners
                      within this class or must recompense          the parties   who do
                      provide   such care.

                             Where a prisoner    is not a resident  of a hospital  dis-
                      trict,   and section 5 of article    4494n, V. T. C. S., is in-
                      applicable,      the county of incarceration   is liable for his
                      medical     care    under articles  1037 and 1040, T. C. C. P.

                                               Very    truly    yours,




                                               Attorney    General       of Texas


APPROVED:




Opinion   Committee

jad:


                                          p. 3344